DETAILED ACTION
This office action addresses Applicant’s response filed on 2 September 2022.  Claims 1-19 are pending, wherein claims 7-10 and 18 are withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a semiconductor “structure”, which could encompass mere conceptual arrangements, layouts, etc.  The claimed structure differs from an actual device, and the specification makes clear that the invention is directed to design (¶1-2, “IC structure related to design of a power ground (P/G) mesh”); thus, “semiconductor structure” does not appear to be a machine, manufacture, or composite of matter, but rather a mere concept or layout abstraction.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0112354 to Hirano.
Regarding claim 1, Hirano discloses a semiconductor structure (¶2), comprising:
a function circuit structure (¶4); and
a power ground (P/G) mesh, disposed on the function circuit structure and electrically connected with the function circuit structure (¶4, 5, 47);
wherein the power ground (P/G) mesh comprises a first metal layer and a second metal layer, wherein a first height of the first metal layer is different from a second height of the second metal layer (¶4, 6, 51);
wherein the first metal layer comprises a plurality of first L-shaped wires disposed from a center of the semiconductor structure to a corner of the semiconductor structure along a first direction from the center of the semiconductor structure to the corner of the semiconductor structure and each of the plurality of first L-shaped wires has a first opening toward the first direction (Fig. 1A-C);
wherein the second metal layer comprises a plurality of second L-shaped wires disposed from the corner of the semiconductor structure to the center of the semiconductor structure along a second direction opposite to the first direction and each of the plurality of second L-shaped wires has a second opening toward the second direction (Fig. 1A-C; ¶46);
wherein one second L-shaped wire of the plurality of second L-shaped wires is disposed behind one first L-shaped wire of the plurality of first L-shaped wires in the first direction (Fig. 1A; ¶46);
wherein each of the first metal layer and the second metal layer comprises a plurality of ground wires and a plurality of power wires, the plurality of power wires of the first metal layer are electrically connected with the plurality of power wires of the second metal layer through a plurality of first vias, and the plurality of ground wires of the first metal layer are electrically connected with the plurality of ground wires of the second metal layer through a plurality of second vias (¶47-49), wherein a wire impedance of the first metal layer is different from a wire impedance of the second metal layer (¶6, 51).
Regarding claim 2, Hirano discloses that the plurality of ground wires and the plurality of power wires of the first metal layer or the second metal layer constitute of two-dimensional patterns on an extension plane (Figs. 1A-C).
Regarding claim 3, Hirano discloses that each of the plurality of ground wires and each of the plurality of power wires of the first metal layer or the second metal layer have at least one right-angled corner (Figs. 1A-C).
Regarding claim 4, Hirano discloses that the plurality of ground wires and the plurality of power wires of the first metal layer are disposed in a staggered manner (Figs. 1A-C).
Regarding claim 5, Hirano discloses that at least a portion of wires of the plurality of ground wires and the plurality of power wires of the first metal layer form a first pattern, wherein the first pattern is a two-dimensional (2D) pattern, and a wire layout of the of the first metal layer is composed of the first pattern and shift, flipping, or rotating of the first pattern (Figs. 1A-C).
Regarding claim 6, Hirano discloses that at least a portion of wires of the plurality of ground wires and the plurality of power wires of the second metal layer form a second pattern, wherein the second pattern is a 2D pattern, and a wire layout of the second metal layer is composed of the second pattern and shifting, flipping, or rotating of the second pattern (Figs. 1A-C).
Regarding claim 11, Hirano discloses that the first pattern comprises L-shaped patterns having an opening direction, and the second pattern comprises L-shaped patterns having an opposite opening direction to the opening direction of the first pattern (Figs. 1A-C; ¶46).
Regarding claim 12, Hirano discloses that between a voltage input terminal and a voltage output terminal of the P/G mesh, at least one of the plurality of ground wires and at least one of the plurality of power wires disposed correspondingly to each other comprise an L-shaped wire and an L-shaped wire having the opposite opening direction (Figs. 1A-C; ¶46).
Regarding claim 13, Hirano discloses that the wire layout of the first metal layer comprises a rectangular unit region, and the rectangular unit region comprises a first quadrant region, a second quadrant region, a third quadrant region and a fourth quadrant region, wherein in the first metal layer, the second quadrant region is formed by the first pattern, the first quadrant region and the second quadrant region are symmetrical to each other, the third quadrant region and the second quadrant region are symmetrical to each other, and the fourth quadrant region and the third quadrant region are symmetrical to each other (Figs. 1A-C).
Regarding claim 14, Hirano discloses that total numbers of the plurality of first vias are same as total numbers of the plurality of second vias in the first quadrant region, the second quadrant region, the third quadrant region and the fourth quadrant region (Fig. 1A).
Regarding claim 15, Hirano discloses that the wire layout of the second metal layer further correspondingly comprises the rectangular unit region, wherein in the second metal layer, the first quadrant region is formed by the second pattern, the second quadrant region and the first quadrant region are symmetrical to each other, the third quadrant region and the second quadrant region are symmetrical to each other, and the fourth quadrant region and the third quadrant region are symmetrical to each other (Fig. 1A-C).
Regarding claim 16, Hirano discloses that the first pattern and the second pattern have a shifting, flipping or rotating relation (Figs. 1A-C). 
Regarding claim 17, Hirano discloses that the first pattern comprises L-shaped patterns having an opening direction, and the wire layout of the first metal layer comprises a rectangular unit region, wherein the rectangular unit region comprises a plurality of L-shaped pattern wires having different opening directions (Figs. 1A-C).
Regarding claim 19, Hirano discloses that a wire height of the first metal layer is different from a wire height of the second metal layer, or a wire width of the first metal layer is different from a wire width of the second metal layer (¶4, 6, 51).

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive.
Regarding the § 101 rejections, Applicant asserts that the claims have been amended to overcome the rejection.  Remarks at 9.  The examiner disagrees.  First, the rejection is not due to the claimed subject matter being an abstract idea; rather, it is not clear that the claims even fall within a statutory category because a semiconductor “structure” appears to encompass not only physical devices, but even design abstractions (Specification, ¶1-2).  For example, the claimed “structure” could be a layout, which is merely a concept, rather than a machine or manufacture.
Applicant’s arguments with respect to the § 102/103 rejections of claims 1-6, 11-17, and 19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 November 2022




/ARIC LIN/            Examiner, Art Unit 2851  



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851